DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
 
As per claims 1, and 7:
The limitation, “extracting, at an asset server, asset identification tag data from a photograph,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “extracting” in the context of this limitation encompasses a person forming a judgment as to what tag data exists in a photograph.
The limitation, “identifying an asset model from an asset content database having a corresponding data structure that matches the asset identification tag data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment as to which data structure matches the asset identification tag data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
The claims recite an additional element, “extracting, at an asset server, asset identification tag data from a photograph by applying an optical character recognition process to the photograph, wherein the photograph is received from an application on a client device and includes an image of an asset identification tag.”  “Applying” and “receiving” are recited at a high level of generality (i.e., as generic computer functions of performing character recognition and receiving data, respectively) such that they amount to no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “updating a user account corresponding to the client device to associate the asset model with the user account.”  “Updating” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “in response to the updating, retrieving asset content comprising a text file, a photograph file, a video file, or an internet link corresponding to the asset model.”  “Retrieving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “transmitting, from the asset server, the asset content to the client device indicating an association between the asset content and the asset model at the client device.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
As an ordered combination, the claims cover the idea of a person, e.g., looking at what model TV they have, writing it down in a list of assets, and downloading the owner’s manual for the TV, except performed by a computer.
The claims are not patent eligible.

As per claims 2 and 9:
The claims recite an additional element, “wherein the asset content indicates a replacement part for the asset model.”  This is insignificant-extra solution activity, as it is merely selecting a particular data source or type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 3 and 10:
The claims recite an additional element, “wherein the asset content indicates a task from a maintenance schedule and a product corresponding to the asset model for completion of the task.”  This is insignificant-extra solution activity, as it is merely selecting a particular data source or type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 4 and 11:
The claims recite an additional element, “generating a purchase interface for display on the client device, wherein the purchase interface indicates a product corresponding to the asset model and facilitates the purchase of the product.”  “Generating” is recited at a high level of generality (i.e., as a generic computer function of presenting an interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 5 and 12:
The claims recite an additional element, “wherein the product is a replacement part for the asset model.”  This is insignificant-extra solution activity, as it is merely selecting a particular data source or type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 6 and 13:
The claims recite an additional element, “transmitting, from the asset server, a repair notification message to a repair service provider system, wherein the repair notification message includes the asset model and an indication of one or more replacement parts corresponding to the asset model.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 7 and 14:
The claims recite an additional element, “transmitting the repair notification message via an application programming interface (API) connecting the asset server to the repair service provider system.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claim 15:
The limitation, “searching an asset content database to determine an asset definition matching the asset identifier,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “searching” in the context of this limitation encompasses a person forming a judgment as to which asset definitions match an asset identifier.
The limitation, “in response to receiving the recall notification, identifying the user account as including the asset instance due to the asset instance having a data object instantiation relationship with the asset definition,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment that the user account includes the instance.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites an additional element, “receiving an asset identifier from a client device corresponding to a user account.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element, “generating an asset instance in the user account, wherein the asset instance is a data object instantiation of the asset definition.”  “Generating” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element, “receiving a recall notification directed to the asset definition.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element, “in response to identifying the user account as including the asset instance, transmitting the recall notification to the client device corresponding to the user account.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 16:
The limitation, “extracting the asset identifier from the photograph,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “extracting” in the context of this limitation encompasses a person forming a judgment as to what tag data exists in a photograph.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
The claims recite an additional element, “receiving a photograph from an application on the client device including an image of an asset identification tag.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “extracting the asset identifier from the photograph by applying an optical character recognition process to the asset identification tag.”  “Applying” is recited at a high level of generality (i.e., as a generic computer function of performing character recognition) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
As an ordered combination, the claims cover the idea of a person, e.g., looking at what model TV they have, writing it down in a list of assets, and downloading the owner’s manual for the TV, except performed by a computer.
The claims are not patent eligible.

As per claim 17:
The limitation, “modifying the recall notification to include an urgency indicator,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “modifying” in the context of this limitation encompasses a person forming a judgment as to what information the recall notification should contain.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites an additional element, “transmitting the recall notification with the urgency indicator.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claim 18:
The limitation, “modifying the recall notification to include an electronic signature request,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “modifying” in the context of this limitation encompasses a person forming a judgment as to what information the recall notification should contain.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites an additional element, “transmitting the recall notification with the electronic signature request.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 19:
The limitation, "identifying the asset definition from a plurality of asset definitions in response to detecting a serial number of the asset definition within the range of serial numbers,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment that the serial number is within the range.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites an additional element, “wherein the recall notification comprises a range of serial numbers.”  This is insignificant-extra solution activity, as it is merely selecting a particular data source or type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 20:
The limitation, "identifying the asset definition from a plurality of asset definitions in response to detecting a production date of the asset definition within the range of production dates,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment that the production date is within the range.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites an additional element, “wherein the recall notification comprises a range of production dates, the computer-implemented method further comprising.”  This is insignificant-extra solution activity, as it is merely selecting a particular data source or type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pothuri, US 2014/0201088 A1 (hereinafter “Pothuri”).

As per claim 15, Pothuri teaches:
receiving an asset identifier from a client device corresponding to a user account (Pothuri ¶¶ 0047-48), where a product is inherently identified in the course of registration such that the thing being registered can be correlated with the “products and product related information” which had been received from multiple commerce chain entities;
searching an asset content database to determine an asset definition matching the asset identifier (Pothuri ¶¶ 0047-48), where “products and product related information” which had been received from multiple commerce chain entities is the asset content database;
generating an asset instance in the user account, wherein the asset instance is a data object instantiation of the asset definition (Pothuri ¶¶ 0047-48), where the purchase association is the claimed asset instance;
receiving a recall notification directed to the asset definition (Pothuri ¶ 0044), where a recall is received from the retailer or vendor;
in response to receiving the recall notification, identifying the user account as including the asset instance due to the asset instance having a data object instantiation relationship with the asset definition (Pothuri ¶¶ 0044-48), where consumers of the product are identified based on the purchase association; and
in response to identifying the user account as including the asset instance, transmitting the recall notification to the client device corresponding to the user account (Pothuri ¶ 0044), where the recall is directed to the consumer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pothuri, US 2014/0201088 A1 (hereinafter “Pothuri”), in view of Sugaya, US 2015/0310561 A1 (hereinafter “Sugaya”).

As per claims 1 and 8, Pothuri teaches:
asset identification tag data (Pothuri ¶¶ 0047-48), where a product is inherently identified in the course of registration such that the thing being registered can be correlated with the “products and product related information” which had been received from multiple commerce chain entities;
identifying an asset model from an asset content database having a corresponding data structure that matches the asset identification tag data (Pothuri ¶¶ 0047-48), where “products and product related information” which had been received from multiple commerce chain entities is asset model having a corresponding data structure;
updating a user account corresponding to the client device to associate the asset model with the user account (Pothuri ¶¶ 0036, 0043), where a user record indicates products owned by the user;
in response to the updating, retrieving asset content comprising a text file, a photograph file, a video file, or an internet link corresponding to the asset model (Pothuri ¶ 0046), where a manual is located; and
transmitting, from the asset server, the asset content to the client device indicating an association between the asset content and the asset model at the client device (Pothuri ¶¶ 0044-47), where the manual is provided to the user.

Pothuri, however, does not teach:
extracting, at an asset server, asset identification tag data from a photograph by applying an optical character recognition process to the photograph, wherein the photograph is received from an application on a client device and includes an image of an asset identification tag.

The analogous and compatible art of Sugaya, however, teaches extracting an asset identifier by applying optical character recognition to an image of product identifying information – the claimed asset identification tag (Sugaya ¶¶ 0062-67).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sugaya with those of Pothuri to extract an asset identifier by applying optical character recognition to a received photography as in Sugaya in order to identify the product being registered in Pothuri in order to make it easier to use the asset database of Pothuri.

As per claims 2 and 9, the rejection of claims 1 and 8 is incorporated, and Pothuri further teaches:
wherein the asset content indicates a replacement part for the asset model (Pothuri ¶ 0047), where what distinguishes an “indication of a replacement part” and a “product manual” is non-functional descriptive matter without patentable weight.

As per claims 3 and 10, the rejection of claims 1 and 8 is incorporated, and Pothuri further teaches:
wherein the asset content indicates a task from a maintenance schedule and a product corresponding to the asset model for completion of the task (Pothuri ¶ 0047), where what distinguishes an “indication of a task” and a “product manual” is non-functional descriptive matter without patentable weight.

As per claim 16, the rejection of claim 15 is incorporated, but Pothuri does not teach:
receiving a photograph from an application on the client device including an image of an asset identification tag; and
extracting the asset identifier from the photograph by applying an optical character recognition process to the asset identification tag.

The analogous and compatible art of Sugaya, however, teaches extracting an asset identifier by applying optical character recognition to an image of product identifying information – the claimed asset identification tag (Sugaya ¶¶ 0062-67).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sugaya with those of Pothuri to extract an asset identifier by applying optical character recognition to a received photography as in Sugaya in order to identify the product being registered in Pothuri in order to make it easier to use the asset database of Pothuri.

Claim(s) 4-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pothuri, US 2014/0201088 A1 (hereinafter “Pothuri”), in view of Sugaya, US 2015/0310561 A1 (hereinafter “Sugaya”), and further in view of Zanetti, US 2015/0006409 A1 (hereinafter “Zanetti”).

As per claims 4 and 11, the rejection of claims 1 and 8 is incorporated, but Pothuri does not teach:
generating a purchase interface for display on the client device, wherein the purchase interface indicates a product corresponding to the asset model and facilitates the purchase of the product.

The analogous and compatible art of Zanetti, however, teaches a home asset management hub that presents an interface for purchasing replacement parts (Zanetti ¶ 0011).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the home asset hub of Pothuri with the home asset hub of Zanetti by providing an interface in the home asset hub of Pothuri to purchase replacement parts as in Zanetti.

As per claims 5 and 12, the rejection of claims 4 and 11 is incorporated, but Pothuri does not teach:
wherein the product is a replacement part for the asset model.

The analogous and compatible art of Zanetti, however, teaches a home asset management hub that presents an interface for purchasing replacement parts (Zanetti ¶ 0011).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the home asset hub of Pothuri with the home asset hub of Zanetti by providing an interface in the home asset hub of Pothuri to purchase replacement parts as in Zanetti.

Claim(s) 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pothuri, US 2014/0201088 A1 (hereinafter “Pothuri”), in view of Sugaya, US 2015/0310561 A1 (hereinafter “Sugaya”), and further in view of Hawes et al., US 2014/0052645 A1 (hereinafter “Hawes”).

As per claims 6 and 13, the rejection of claims 1 and 8 is incorporated, but Pothuri does not teach:
transmitting, from the asset server, a repair notification message to a repair service provider system, wherein the repair notification message includes the asset model and an indication of one or more replacement parts corresponding to the asset model.

The analogous and compatible art of Hawes, however, teaches a user selecting an option to message a repair provider to schedule a repair of a registered product (Hawes ¶¶ 0064, 0075-78).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the home asset hub of Pothuri with the repair scheduling of Hawes in order to provide better product support to users.

As per claims 7 and 14, the rejection of claims 1 and 8 is incorporated, and Pothuri further teaches:
transmitting the repair notification message via an application programming interface (API) connecting the asset server to the repair service provider system.

The analogous and compatible art of Hawes, however, teaches a user selecting an option to message a repair provider to schedule a repair of a registered product (Hawes ¶¶ 0064, 0075-78), where the communication is via API under a broadest reasonable interpretation.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the home asset hub of Pothuri with the repair scheduling of Hawes in order to provide better product support to users.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pothuri, US 2014/0201088 A1 (hereinafter “Pothuri”), in view of Maraz et al., US 2011/0119142 A1 (hereinafter “Maraz”).

As per claim 19, the rejection of claim 15 is incorporated, but Pothuri does not teach:
identifying the asset definition from a plurality of asset definitions in response to detecting a serial number of the asset definition within the range of serial numbers.

The analogous and compatible art of Maraz, however, teaches that recalls target a range of serial numbers (Maraz ¶ 0090).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Maraz with those of Pothuri to direct the recalls of Pothuri (Pothuri ¶ 0044) to the serial numbers they are directed to as in Maraz.

As per claim 20, the rejection of claim 15 is incorporated, but Pothuri does not teach:
identifying the asset definition from a plurality of asset definitions in response to detecting a production date of the asset definition within the range of production dates.

The analogous and compatible art of Maraz, however, teaches that recalls target a range of dates (Maraz ¶ 0090).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Maraz with those of Pothuri to direct the recalls of Pothuri (Pothuri ¶ 0044) to the dates they are directed to as in Maraz.

Allowable Subject Matter
The prior art does not teach the modification of recall notices of claims 17 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/              Primary Examiner, Art Unit 2159